Exhibit 10.1



FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this "Amendment") is
entered into this      day of April, 2019, by and between Silicon Valley Bank
("Bank") and PROGYNY, INC., a Delaware corporation ("Borrower").

RECITALS

A.       Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 8, 2018 (as the same may from time to time be further
amended, modified, supplemented or restated, the "Loan Agreement").

B.       Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.       Borrower acknowledges and agrees that it is currently in violation of
Section 6.9 of the Loan Agreement for failing to agree to the New Minimum
Revenue Financial Covenant by the date set forth therein (the "Existing
Default"), and such violation constitutes an Event of Default.

D.       Borrower has requested that Bank waive the Existing Default and amend
the Loan Agreement to document the New Minimum Revenue Financial Covenant.

E.       Bank has agreed to so waive the Existing Default and amend the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.         Waiver of Existing Default. Borrower acknowledges and agrees that
unless the Existing Default is waived by Bank, such Existing Default would
constitute an Event of Default under the Loan Documents. Subject to satisfaction
of the terms and conditions set forth in this Section 2 and Section 9 below,
Bank agrees to waive the Existing Default and waive any right and remedies
against Borrower under the Loan Documents solely with respect to the Existing
Default. Bank's agreement to waive the Existing Default shall in no way obligate
Bank to make any other modifications to the Loan Agreement or to waive
Borrower's compliance with any other terms of the Loan Documents, and shall not
limit or impair Bank's right to demand strict performance of all other terms and
covenants of the Loan Agreement or any of the Loan Documents as of any date. The
waiver set forth above shall not be deemed or otherwise construed to constitute
a waiver of any other provisions of the Loan Agreement or any of the Loan
Documents in connection with any other transaction.





--------------------------------------------------------------------------------

3.         Amendments to Loan Agreement.

3.1     Section 6.9 (Financial Covenant). Section 6.9 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

6.9     Financial Covenant. Maintain as of the last day of each fiscal quarter,
unless otherwise noted, on a consolidated basis with respect to Borrower,
minimum revenue of at least the following amounts measured as set forth below:

Fiscal Quarter Ending

Minimum Revenue

March 31, 2019, measured for the trailing three (3) month period then ended

$35,331,000

June 30, 2019, measured for the trailing six (6) month period then ended

$76,404,000

September 30, 2019, measured for the trailing nine (9) month period then ended

$120,959,000

December 31, 2019 measured for the trailing twelve (12) month period then ended

$168,822,000



Commencing with the fiscal quarter ending March 31, 2020 and as of the last day
of each fiscal quarter thereafter, the Minimum Revenue financial covenant set
forth in this Section shall be calculated so that Borrower shall be required to
maintain a minimum of seventy-five percent of (75%) of Borrower's projected
revenues as set forth in Borrower's annual financial projections approved by the
Board which shall be delivered to Bank, in form and substance satisfactory to
Bank, no later than January 31, 2020 (the "New Minimum Revenue Financial
Covenant"). Borrower's failure to use good faith efforts to reach an agreement
with Bank on the New Minimum Revenue Financial Covenant and to execute and
deliver to Bank an amendment to this Agreement which provides the terms for such
New Minimum Revenue Financial Covenant no later than March 31, 2020 shall
constitute an immediate Event of Default under this Agreement.

3.2     Compliance Statement. The Compliance Statement attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance Statement
attached hereto as Exhibit B. From and after the date hereof, all references in
the Loan Agreement to the Compliance Statement shall be deemed to refer to the
Compliance Statement in the form attached hereto as Exhibit B.



2

--------------------------------------------------------------------------------

4.    Limitation of Waiver and Amendments.

4.1     The waiver and amendments set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Bank may now have or may have in
the future under or in connection with any Loan Document.

4.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

5.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

5.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material Graphic
[pgny-20200630ex101d40dc7002.jpg]respects as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;

5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

5.5      The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower; Graphic
[pgny-20200630ex101d40dc7003.jpg]

5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as



3

--------------------------------------------------------------------------------

such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors' rights.

6.   Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of June 8, 2018, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof.

7.   Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8.   Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.   Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower's payment of Bank's legal fees and expenses incurred in connection with
this Amendment.

[Signature page follows.]







4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:







PROGYNY, INC.











By:

/s/ Melissa Pursley





Name: Melissa Pursley





Title: VP-Finance















BANK:









SILICON VALLEY BANK















By:







Name:





Title:











--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE STATEMENT

TO:

SILICON VALLEY BANK

Date:             

FROM:

PROGYNY, INC.





Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the "Agreement"), Borrower is in complete compliance for the
period ending                with all required covenants except as noted below.
Attached are the required documents evidencing such compliance, setting forth
calculations prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenants

Required

Complies







Monthly financial statements with Compliance Statement

Monthly within 30 days

Yes  No

Annual financial statements (CPA Audited)

If audited required by Board, FYE within 180 days; otherwise, company prepared
financial statements FYE within 60 days

Yes  No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes  No

A/R & AP Agings and Deferred Revenue report

Monthly within 30 days

Yes  No

Borrowing Base Statement (including detailed AR ledger report)

When a Streamline Period is not in effect, weekly on Friday of each week; and
when a Streamline Period is in effect, monthly within 7 days of month end

Yes  No

Board approved projections

Within 30 days of later of Board Approval or FYE, and as amended/updated

Yes  No





Financial Covenant

Required

Actual

Complies









Maintain on a Quarterly Basis:







Minimum Revenue

See attached schedule

$          

Yes  No



Unrestricted Cash

Streamline Period

Interest Rate for
Advances

Applies

Unrestricted Cash>$5,000,000

Yes

Prime Rate

Yes  No

Unrestricted Cash≤$5,000,000

No

Prime Rate + 0.50%

Yes  No





B-1

--------------------------------------------------------------------------------

The following streamline eligibility, financial covenant and performance pricing
analyses and information set forth in Schedule 1 attached hereto are true and
accurate as of the date of this Compliance Statement.

The following are the exceptions with respect to the statements above: (If no
exceptions exist, state "No exceptions to note.")

----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



B-2

--------------------------------------------------------------------------------

Schedule 1 to Compliance Statement

Financial Covenants of Borrower and Streamline Period and Performance Pricing
Graphic [pgny-20200630ex101d40dc7004.jpg]Criteria

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

Dated:                                                

1.            Minimum Revenue — Financial Covenant (Section 6.9)

Required: As of the last day of each fiscal quarter, on a consolidated basis
with respect to Borrower, minimum revenue of at least the following amounts at
the following times:



Fiscal Quarter Ending

Minimum Revenue

March 31, 2019, measured for the trailing three (3) month period then ended

$35,331,000

June 30, 2019, measured for the trailing six (6) month period then ended

$76,404,000

September 30, 2019, measured for the trailing nine (9) month period then ended

$120,959,000

December 31, 2019 measured for the trailing twelve (12) month period then ended

$168,822,000





A.

Revenue

$                                                                                         









Is line A equal to or greater than the required amount?

         No, not in compliance

         Yes, in compliance







B-3

--------------------------------------------------------------------------------

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT



This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of January, 2020, by and between SILICON VALLEY BANK,
a California corporation (“Bank”), and PROGYNY, INC., a Delaware corporation
(“Borrower”).



RECITALS



A.         Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 8, 2018 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).



B.         Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.



C.         Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.



D.        Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.



AGREEMENT



NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:



1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.



2.         Amendments to Loan Agreement.



2.1       Section 6.8 (Accounts).



(a)        Section 6.8(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:



(a)        Borrower, any Subsidiary of Borrower and any Guarantor shall maintain
all of its operating accounts and excess cash (excluding any amounts used for
investments or securities accounts with Bank of America) with Bank or Bank’s
Affiliates.



3.         Limitation of Amendments.



3.1       The amendments set forth in Sections 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be







--------------------------------------------------------------------------------

a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.



3.2       This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect



3.3       In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle Bank to exercise all rights and remedies provided to Bank under the
terms of any of the other Loan Documents as a result of the occurrence of the
same.



4.         Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:



4.1       Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;



4.2       Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;



4.3       The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



4.4       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;



4.5       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;



4.6       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and





2

--------------------------------------------------------------------------------

4.7       This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



5.         Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



6.         Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.



7.         Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of Bank’s legal fees and expenses incurred in connection with
this Amendment.



[Signature page follows.]





3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



BORROWER:



PROGYNY, INC.





By:

/s/ Melissa Pursley





Name: Melissa Pursley





Title:   VP, Finance







BANK:



SILICON VALLEY BANK





By:

/s/ Joseph C. Hammer





Name: Joseph C. Hammer





Title: Managing Director









[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT



This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 17th day of June, 2020, by and between SILICON VALLEY BANK, a
California corporation (“Bank”), and PROGYNY, INC., a Delaware corporation
(“Borrower”).



RECITALS



A.         Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 8, 2018 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).



B.         Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.



C.         Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.



D.         Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.



AGREEMENT



NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:



1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.



2.         Amendments to Loan Agreement.



2.1        Section 6.2 (Financial Statements, Reports).



(a)        Section 6.2(a) of the Loan Agreement is hereby amended by adding the
following at the end of such subsection as follows:



“provided, however, at any time no Advances are outstanding, within seven (7)
days after the end of each fiscal quarter;”



(b)        Section 6.2(b) of the Loan Agreement is hereby amended by deleting
the language preceding clause (A) therein and replacing it with the following:



“within thirty (30) days after the end of each (i) fiscal quarter if no Advances
are outstanding, and (ii) month at all other times,”







--------------------------------------------------------------------------------

(c)        Section 6.2(c) of the Loan Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:



(c)        as soon as available but no later than thirty (30) days after the
last day of each (i) fiscal quarter if no Advances are outstanding, and (ii)
month at all other times, a company prepared balance sheet and income statement
covering Borrower’s consolidated operations for such month in a form acceptable
to Bank (the “Monthly/Quarterly Financial Statements”);



(d)        Section 6.2(d) of the Loan Agreement is hereby amended by deleting
the language before the first comma therein and replacing it with the following:



“within thirty (30) days after the last day of each (i) fiscal quarter if no
Advances are outstanding, and (ii) month at all other times and in the case of
both (i) and (ii), together with the Monthly/Quarterly Financial Statements”



2.2        Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:



6.9 Financial Covenant. Maintain as of the last day of each fiscal  quarter,
unless otherwise noted, on a consolidated basis with respect to Borrower,
minimum revenue of at least the following amounts: (i) for the fiscal quarter
ending June 30, 2020, $45,000,000 and (ii) for the fiscal quarters ending
September 30, 2020 and December 31, 2020, at least the same revenue as
maintained for Borrower’s fiscal quarters ended September 30, 2019 and December
31, 2019 which was $61,000,000 and $65,000,000, respectively.



Commencing with the fiscal quarter ending March 31, 2021 and as of the last day
of each fiscal quarter thereafter, the minimum revenue financial covenant set
forth in this Section 6.9 shall be calculated based on Borrower’s annual
financial projections approved by the Board and in form and substance
satisfactory to Bank which projections shall be delivered to Bank as required by
Section 6.2(e) of this Agreement (the “New Minimum Revenue Financial Covenant”).
Borrower’s failure to use good faith efforts to reach an agreement with Bank on
the New Minimum Revenue Financial Covenant and to execute and deliver to Bank an
amendment to this Agreement which provides the terms for such New Minimum
Revenue Financial Covenant no later than February 28, 2021 shall constitute an
immediate Event of Default under this Agreement.



2.3        Section 13 (Definitions). The following term and its respective
definition are hereby added to Section 13.1 of the Loan Agreement in
alphabetical order:



“Monthly/Quarterly Financial Statements” is defined in Section 6.2(c).



2.4        Compliance Statement. The Compliance Statement attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance Statement
attached hereto as Exhibit B. From and after the date hereof, all references in
the Loan Agreement to the Compliance Statement shall be deemed to refer to the
Compliance Statement in the form attached hereto as Exhibit B.





2

--------------------------------------------------------------------------------

3.         Limitation of Amendments.



3.1        The amendments set forth in Sections 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.



3.2        This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect



3.3        In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle Bank to exercise all rights and remedies provided to Bank under the
terms of any of the other Loan Documents as a result of the occurrence of the
same.



4.         Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:



4.1        Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;



4.2        Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;



4.3        The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



4.4        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;



4.5        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;





3

--------------------------------------------------------------------------------

4.6        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



4.7        This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.



5.         Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



6.         Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Each party hereto may execute this
Amendment by electronic means and recognizes and accepts the use of electronic
signatures and records by any other party hereto in connection with the
execution and storage hereof.



7.         Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of Bank’s legal fees and expenses incurred in connection with
this Amendment.



[Signature page follows.]







4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



BORROWER:



PROGYNY, INC.





By:

/s/ Peter Anevski





Name: Peter Anevski





Title:   CFO







BANK:



SILICON VALLEY BANK





By:

/s/ Robert Mingrone





Name: Robert Mingrone





Title: Director







[Signature Page to Third Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

EXHIBIT B



COMPLIANCE STATEMENT



TO:

SILICON VALLEY BANK

Date:



FROM:

PROGYNY, INC.







Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), Borrower is in complete compliance for the
period ending ________________with all required covenants except as noted below.
Attached are the required documents evidencing such compliance, setting forth
calculations prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.



Please indicate compliance status by circling Yes/No under “Complies” column.



Reporting Covenants

Required

Complies







Monthly/Quarterly financial statements with Compliance Statement

(i) Quarterly within 30 days if no Advance outstanding, otherwise (ii) monthly
within 30 days

Yes   No

Annual financial statements (CPA Audited)

If audited required by Board, FYE within 180 days; otherwise, company prepared
financial statements FYE within 60 days

Yes   No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings and Deferred Revenue report

(i) Quarterly within 30 days if no Advance outstanding, otherwise (ii) monthly
within 30 days

Yes   No

Borrowing Base Statement (including detailed AR ledger report)

(i) when Advances are outstanding, (a) When a Streamline Period is not in
effect, weekly on Friday of each week; and (b) when a Streamline Period is in
effect, monthly within 7 days of month end, otherwise (ii) quarterly within 7
day of quarter-end

Yes   No

Board approved projections

Within 30 days of later of Board Approval or FYE, and as amended/updated

Yes   No









Financial Covenant

Required

Actual

Complies









Maintain on a Quarterly Basis:







Minimum Revenue

See attached schedule

$__________

Yes   No



Unrestricted Cash

Streamline Period

Interest Rate for
Advances

Applies

Unrestricted Cash >$5,000,000

Yes

Prime Rate

Yes   No

Unrestricted Cash <$5,000,000

No

Prime Rate + 0.50%

Yes   No







--------------------------------------------------------------------------------

The following streamline eligibility, financial covenant and performance pricing
analyses and information set forth in Schedule 1 attached hereto are true and
accurate as of the date of this Compliance Statement.



The following are the exceptions with respect to the statements above: (If no
exceptions exist, state “No exceptions to note.”)

-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Schedule 1 to Compliance Statement



Financial Covenants of Borrower and Streamline Period and Performance Pricing
Criteria



In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

Dated:               



I.          Minimum Revenue – Financial Covenant (Section 6.9)



Required: As of the last day of each fiscal quarter, on a consolidated basis
with respect to Borrower, minimum revenue of at least the following amounts: (i)
for the fiscal quarter ending June 30, 2020, $45,000,000 and (ii) for the fiscal
quarters ending September 30, 2020 and December 31, 2020, at least the same
revenue as maintained for Borrower’s fiscal quarters ended September 30, 2019
and December 31, 2019 which was $61,000,000 and $65,000,000, respectively:



A.

Revenue

$___________________________________



Is line A equal to or greater than the required amount?



________ No, not in compliance

________ Yes, in compliance



B-1

--------------------------------------------------------------------------------